Exhibit 10.1

 

NON-SOLICITATION/NON-ACCEPT AND

CONFIDENTIALITY AGREEMENT AND RELEASE

 

In consideration of the Special Stock Award granted to me by Boston Private
Financial Holdings, (the “Company” which for purposes of this Agreement shall
include any and all of Boston Private Financial Holdings’ wholly or partially
owned subsidiaries) pursuant to the Boston Private Financial Holdings, Inc. 2004
Stock Option and Incentive Plan, (the “Plan”), which is attached hereto, I
hereby agree as follows:

 

1. During the term of my employment and thereafter, I agree to keep secret and
retain in strictest confidence, and will not disclose, without the prior written
consent of the Company, any Confidential Information. I understand that the term
“Confidential Information” includes, but is not limited to, any information
relating to the business or affairs of the Company including but not limited to
financial statements, business plans, personnel, operations, technology,
customer lists and identities, potential customers, employees, servicing
methods, strategies, analyses, profit margins or other proprietary information
in connection with the Company; provided, however, that Confidential Information
shall not include any information which is in the public domain or becomes known
in the industry through no wrongful act on my part. I further agree and
acknowledge that the Confidential Information is vital, sensitive, confidential
and proprietary to the Company.

 

2. During the term of my employment with the Company, and for a period ending on
the second anniversary of the effective date of my termination of employment
with the Company, I will not directly or indirectly:

 

(a) solicit or accept for employment or employ any person then, or within the
prior six (6) months, employed by the Company, or request, influence or advise
any person who is employed by or is in the service of the Company to leave such
employment or service of the Company; or

 

(b) influence or advise any business that is or may be competitive with the
business of the Company to employ or otherwise engage the services of any person
who is employed by or is in the service of the Company; or

 

(c) solicit or accept any customer of the Company or request, induce or advise
any customer of the Company to withdraw, curtail, diminish, terminate or cancel
their business with the Company.

 

For purposes of this Agreement, I understand and acknowledge that a business is
or may be “competitive” with the Company if such business is engaged in banking,
investment management, financial planning, trust administration or other related
financial services.

 

I hereby acknowledge the necessity of the protection provided to the Company
under this Agreement. I have carefully considered the nature and scope of such
protection. The Company and I hereby agree that the unique nature of the
business of the Company requires the protection specified in this Agreement. The
consideration provided for in this Agreement and in the Awards is sufficient and
adequate to compensate me for agreeing to the restrictions contained herein. I



--------------------------------------------------------------------------------

acknowledge that I can continue to actively pursue my career and earn sufficient
compensation without breaching any of the foregoing restrictions. The period of
this Agreement is expressly represented and agreed to be fair, reasonable and
necessary.

 

3. I hereby acknowledge that upon my breach of any of the covenants contained in
this Agreement, the Company will suffer irreparable damages for which the remedy
at law will be inadequate, and that an injunction may be entered against me by
any court having jurisdiction, restraining me from breaching any of the
provisions of this agreement or continuing the breach of any such provisions.
Resort to such equitable relief, however, shall not be construed to be a waiver
by the Company of any other rights or remedies that they may have damages or
otherwise.

 

4. I recognize that during my employment with the Company I will be required to
comply with all reasonable rules and regulations relating to such employment as
may from time to time be promulgated by the Company. It is my understanding that
the Company may terminate my employment by it at any time, with or without
cause. Subject to the terms and conditions set forth in: (i) the Plan and any
Awards granted to me thereunder, (ii) the restricted stock agreement, and (iii)
any written offers containing terms of employment, this Agreement contains the
entire understanding and agreement between the parties and cannot be amended,
modified or supplemented in any respect, except as permitted under the Plan or
by a subsequent written agreement entered into by both parties. I acknowledge
that this Agreement and my receipt of Awards under the Plan extinguishes all
commitments or obligations of the Company whether or not in writing, which may
have been made to me regarding receipt of or participation in long-term
incentive compensation awards in or by the Company.

 

5. This Agreement is binding upon and will inure to the benefit of any successor
to the Company whether by way of a merger, purchase, consolidation or otherwise
but only to the extent the successor to the Company continues to maintain the
Plan.

 

6. This Agreement shall be construed in accordance with and governed by the
substantive laws of the State of Massachusetts without regard to conflict of law
provisions.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
shown below.

 

J.H. Cromarty

--------------------------------------------------------------------------------

EMPLOYEE

 

Timothy L. Vaill

--------------------------------------------------------------------------------

FOR THE COMPANY

/s/    J.H. Cromarty

--------------------------------------------------------------------------------

Signature

 

/s/    Timothy L. Vaill

--------------------------------------------------------------------------------

Signature

 

DATE: March 1, 2005

 

2